Citation Nr: 1527365	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-27 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a partial right knee replacement with history of arthroscopy and partial medial meniscectomy.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1991 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted a temporary 100 percent rating based on surgical or other treatment necessitating convalescence for the right knee disability effective November 8, 2006, and assigned a 10 percent rating from January 1, 2007.  A subsequent July 2009 rating decision also granted a temporary 100 percent rating after she underwent a partial right knee replacement with an effective of February 11, 2009, and assigned a 10 percent rating from July 1, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was last provided a VA examination to address the severity of her service-connected knee disability in September 2011, almost 4 years ago.  Accordingly, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's right knee disability and its associated symptoms in order to appropriately decide this claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Ongoing treatment records must also be obtained. 

Accordingly, the case is REMANDED for the following action:
1. Contact the Veteran and request that she identify all outstanding private treatment records related to her service-connected partial right knee replacement (right knee disability).  Request that she provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records, if any, and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for an orthopedic VA examination to assess the current severity of her right knee disability.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS. 

The examiner should describe in detail all symptoms attributable to the service-connected right knee disability and its current severity, including whether the right knee is unstable.  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically range of motion in degrees.  The examiner should also set forth the extent of any functional loss present for the service-connected right knee disability due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment on use or in connection with any flare-up should be described, to the extent possible, in terms of the degree of additional range-of-motion loss.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  In this regard, the examiner's attention is directed to the Veteran's contentions that she experiences weakness in her right knee daily with subluxation approximately 5 times per week and that her right knee will buckle and give out, although she reported no falls due to subluxation.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted, she and her representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




